Case 4:18-cv-00247-ALM Document 185-1 Filed 06/22/20 Page 1 of 3 PageID #: 4280




                                Exhibit A
Case 4:18-cv-00247-ALM Document 185-1 Filed 06/22/20 Page 2 of 3 PageID #: 4281



                         IN THE UNITED STATES DISTRICT FOR THE
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 JASON LEE VAN DYKE,                              §
                                                  §
        Plaintiff,                                §
                                                  §
        v.                                        §
                                                  § No. 4:18-CV-247-ALM
 THOMAS CHRISTOPHER RETZLAFF,                     §
 a/k/a DEAN ANDERSON, d/b/a BV FILES,             §
 VIAVIEW FILES, L.L.C., and VIA VIEW              §
 FILES,                                           §
                                                  §
        Defendant.                                §

                         DECLARATION OF WALKER WICEVICH
 I, Walker Wicevich, testify as follows:
        1.      I am a Special Agent at the Federal                             FBI   in Phoenix,
 Arizona. I have held this position since 2009. As part of my duties, I investigate federal criminal
 activity and specialize in computer-related crimes, including cyberstalking and online
 harassment.
        2.      The FBI has an ongoing criminal investigation against Thomas Christopher
 Retzlaff that involves allegations of computer-related crimes, including cyberstalking and online
 harassment. I am the case agent, and I am involved in all aspects of the investigation.
        3.      James McGibney is a cooperating FBI witness in the ongoing criminal
 investigation against Mr. Retzlaff and others.
        4.      I have reviewed the subpoena served upon James McGibney by Defendant
 Thomas Retzlaff in this action.
        5.      The subpoena encompasses nonpublic communications, information and materials
 generated between Mr. McGibney and the FBI relating to the ongoing criminal investigation
 against Mr. Retzlaff and others. The investigation also includes communication, information, and
 material exchanged between Mr. McGibney and various state law enforcement agencies.
 Disclosure would jeopardize FBI investigations into Mr. Retzlaff and others and assist in evasion
Case 4:18-cv-00247-ALM Document 185-1 Filed 06/22/20 Page 3 of 3 PageID #: 4282




 by providing insight into law enforcement activities; how the investigations are being conducted
 and by whom; what information the FBI has in relation to the investigations; the techniques and
 methods being used to gather the information; and the identities and personal information
 concerning sources, witnesses, victims, and law enforcement agents.
         6.        The communications, information and materials exchanged between Mr.
 McGibney and the FBI, that are subject to the subpoena, also contain FBI investigative methods
 and techniques that are unknown to the public. Their disclosure would jeopardize FBI
 investigations,                                                   Mr. Retzlaff.
         7.        The communications, information and materials exchanged between Mr.
 McGibney and the FBI, that are subject to the subpoena include identities and personal
 identifying information of nonparty victims, witnesses and law enforcement officials. Disclosure
 would be an unjustified intrusion on their privacy and subject them to potential harassment and
 reprisal.
         8.        On June 12, 2018, the FBI executed a search warrant at                 residence in
 El Mirage, AZ.
         9.        While executing the search warrant, the FBI seized numerous pieces of evidence
 including a computer. Mr. Retzlaff was present while the FBI searched his residence. During
 execution of the search warrant, Mr. Retzlaff asked me whether James McGibney was behind the
 search warrant. I did not share any details of the investigation with Mr. Retzlaff.
         10.       The information provided in this Declaration is based on my personal knowledge
 and information obtained in the performance of my duties at the FBI
         11.       I declare under penalty of perjury that the foregoing is true and correct to the best
 of my knowledge and belief.
         EXECUTED this ____ day of June, 2020.


                                                  ___________________________
                                                  Walker Wicevich
                                                  Special Agent, Federal Bureau of Investigation



                                                   -2-
